DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 12 March 2021 which is a continuation of application 17/014,851, now US Patent 10,953,975 filed 8 September 2020, which claims priority to PRO 63/040,378 filed 17 June 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 8, 11, 15 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “lower” in claims 1, 4, 8, 11 and 15 is a relative term which renders the claim indefinite. The term “lower” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the limitation will be satisfied by any balloon system with folds of fabric or material at an end of the balloon.
Claim 15 recites the limitation "the payload" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “a payload”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10, 13-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crites (US 2019/0009928).
- Regarding Claim 1. Crites discloses a balloon system (220, fig. 3b) comprising: 
a payload (180); and 
a balloon envelope (220, fig. 3b illustrates the balloon envelope) having a lower end with fabric folded into a multi-flap configuration (fig. 3b illustrates the balloon with a lower end and fabric folds forming lobes 160), the multi-flap configuration including at least three folded flaps arranged symmetrically across at least one axis (fig. 3b illustrates the lopes/folds arranged symmetrically across at least one axis and at least three), each of the folded flaps serving as a linkage point that couples to a different portion of the payload (fig. 3b illustrates the linkage points as the locations between which load restraint lines, 178, are attached to the payload and the flaps).
- Regarding Claim 2. Crites discloses the balloon system of claim 1, wherein the multi-flap configuration includes three folded flaps substantially evenly spaced about a circumference that circles a central axis of the balloon envelope (fig. 3b illustrates three folded flaps substantially evenly spaced about the envelope with respect to a central axis).
- Regarding Claim 3. Crites discloses the balloon system of claim 1, wherein each of the folded flaps in the multi-flap configuration serves as a linkage point that forms a coupling with a different suspension arm of the payload (180, fig. 3b illustrates the flaps coupled to the load restraint lines, 178, allowing each fold to be coupled to a different suspension arm of the payload).
- Regarding Claim 6. Crites discloses the balloon system of claim 1, wherein the balloon envelope includes gores (illustrated by lobes 160) attached to one another by seams (176), each of the seams (176) being formed along a substantially straight interface (fig. 3b illustrates the arrangement).
- Regarding Claim 7. Crites discloses the balloon system of claim 1, wherein the balloon envelope includes gores (160) attached to one another by seams (176), each of the folded flaps in the folded flap configuration being formed by folding two or more gores toward one another (figs. 4a-d illustrate the folded configurations of the lobes/gores).
- Regarding Claim 8. Crites discloses a method of forming a reusable balloon system (220, fig. 3b), the method comprising: 
folding a lower end of a balloon envelope into a multi-flap configuration (fig. 3b illustrates the multi-flap configuration), the multi-flap configuration including at least three folded flaps arranged symmetrically across at least one axis (illustrated by the lobes/gores of fig. 3b); and 
attaching a payload (180) to the lower end of the balloon envelope (220, illustrated by fig. 3b), each of the folded flaps serving as a linkage point that couples to a different portion of the payload (180, fig. 3b illustrates that each gore/lobe connection seam is attached to a load/restraint line 178 which suspends the payload).
- Regarding Claim 9. Crites discloses the method of claim 8, wherein the multi-flap configuration includes three folded flaps substantially evenly spaced about a circumference that circles a central axis of the balloon envelope (220, fig. 3b illustrates the arrangement).
- Regarding Claim 10. Crites discloses the method of claim 8, wherein each of the folded flaps in the multi-flap configuration serves as a linkage point that forms a coupling with a different suspension arm (178) of the payload (180, fig. 3b illustrates the arrangement).
- Regarding Claim 13. Crites discloses the method of claim 8, wherein the balloon envelope (220) includes gores (260) attached to one another by seams (176), each of the seams being formed along a substantially straight interface (fig. 3b illustrates the arrangement).
- Regarding Claim 14. Crites discloses the method of claim 8, wherein the balloon envelope (220) includes gores (260) attached to one another by seams (fig. 4a-d illustrate the seam attachment), each of the folded flaps in the folded flap configuration being formed by folding two or more gores toward one another (illustrated by fig. 4a-d).
- Regarding Claim 15. Crites discloses a balloon system (220, fig. 3b) comprising: 
a balloon envelope (22) having a lower end with fabric folded into a multi-flap configuration (fig. 3b illustrates the multi-flap configuration), the multi-flap configuration including at least three folded flaps arranged symmetrically across at least one axis (fig. 3b illustrates at least three flaps), each of the folded flaps serving as a linkage point that couples to a different portion of a payload (180, fig. 3b illustrates the flaps coupled to the payload by load/restraint lines 178); and 
an upper end opposite a lower end including the multi-flap configuration (illustrated by fig. 3b), the upper end having an aperture that is sealed shut against an apex fitting when the balloon system is in flight (fig. 3b illustrates the balloon apex being sealed and filled with gas, requiring the aperture present within the apex, which is inherently present prior to sealing, to be sealed).
- Regarding Claim 16. Crites discloses the balloon system of claim 15, wherein the balloon envelope (220) includes a tubular body structure (fig. 3b illustrates a tubular body structure for the envelope).
- Regarding Claim 18. Crites discloses the balloon system of claim 15, wherein the multi-flap configuration includes three folded flaps substantially evenly spaced about a circumference that circles a central axis of the balloon envelope (220, fig. 3b illustrates three folded flaps substantially evenly spaced about the envelope with respect to a central axis).
- Regarding Claim 19. Crites discloses the balloon system of claim 15, wherein each of the folded flaps in the multi-flap configuration serves as a linkage point that forms a coupling with a different suspension arm (178) of the payload (180, fig. 3b illustrates the flaps coupled to the load restraint lines, 178, allowing each fold to be coupled to a different suspension arm of the payload).
- Regarding Claim 20. Crites discloses the balloon system of claim 15, wherein the balloon envelope (220) includes gores (260) attached to one another by seams (176), each of the folded flaps in the folded flap configuration being formed by folding two or more gores (260) toward one another (fig. 4a-d illustrate the folded flap arrangements).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 11-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Crites in view of Ratner et al. (US 2015/0266560).
- Regarding Claim 4. Crites discloses the balloon system of claim 1, wherein the balloon envelope (220) includes a tubular body structure with an upper end opposite a lower end including the multi-flap configuration (fig. 3b illustrates the body structure being tubular and the upper/lower ends). Crites does not disclose the upper end having an aperture that is sealed shut against an apex fitting when the balloon system is in flight.
However, Ratner discloses a similar balloon system (10, fig. 3) wherein the upper end has an aperture (50) that is sealed shut against an apex fitting (52) when the balloon system is in flight (inherently, the system of Ratner is sealed shut while the balloon system is in flight as the system is used to cut a hole in the envelope and release the lifting gas at a desired time during flight).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the balloon system of Crites to incorporate the aperture and apex fitting of Ratner to allow for the balloon to be controlled and flight termination to be issued on demand.
- Regarding Claim 5. Crites as modified discloses the balloon system of claim 4.  Ratner further discloses wherein the apex fitting (52) includes control circuitry (fig. 12) configured to initiate a flight termination sequence (1210) by releasing the apex fitting (52) from the balloon envelope (40) to release gas through the aperture (50) in the tubular body structure without tearing the balloon envelope (40, “cuts the balloon envelope during rotation” 1210 fig. 12, the cutter releases gas through the aperture of the envelope without tearing the envelope).
- Regarding Claim 11. Crites discloses the method of claim 8, wherein the balloon envelope (220) includes a tubular body structure with an upper end opposite a lower end including the multi-flap configuration(fig. 3b illustrates the body structure being tubular and the upper/lower ends). Crites does not disclose the upper end having an aperture that is sealed shut against an apex fitting when the balloon system is in flight.
However, Ratner discloses a similar method (fig. 12) wherein the upper end has an aperture (50) that is sealed shut against an apex fitting (52) when the balloon system is in flight (inherently, the system of Ratner is sealed shut while the balloon system is in flight as the system is used to cut a hole in the envelope and release the lifting gas at a desired time during flight).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the balloon system of Crites to incorporate the aperture and apex fitting of Ratner to allow for the balloon to be controlled and flight termination to be issued on demand.
- Regarding Claim 12. Crites as modified discloses the method of claim 11.  Ratner further discloses wherein the apex fitting (52) includes control circuitry (fig. 12) configured to initiate a flight termination sequence (1210) by releasing the apex fitting (52) from the balloon envelope (40) to release gas through the aperture (50) in the tubular body structure without tearing the balloon envelope (40, “cuts the balloon envelope during rotation” 1210 fig. 12, the cutter releases gas through the aperture of the envelope without tearing the envelope).
- Regarding Claim 17. Crites discloses the balloon system of claim 15, but does not disclose wherein the apex fitting includes control circuitry configured to initiate a flight termination sequence by releasing the apex fitting from the balloon envelope to release gas through the aperture in the tubular body structure without tearing the balloon envelope.
However, Ratner discloses a similar balloon system wherein the apex fitting (52) includes control circuitry (fig. 12) configured to initiate a flight termination sequence (1210) by releasing the apex fitting (52) from the balloon envelope (40) to release gas through the aperture (50) in the tubular body structure without tearing the balloon envelope (40, “cuts the balloon envelope during rotation” 1210 fig. 12, the cutter releases gas through the aperture of the envelope without tearing the envelope). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the balloon system of Crites to incorporate the termination system of Ratner to allowed for a controlled release of lifting gas upon determination that the system flight requires termination.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        1 August 2022